Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 39-46, 48-64, 66-86 are all the claims.
2.	Claims 47 and 65 are canceled and new Claim 86 is added in the Response of 8/23/2021.
3.	Claims 67-72 and 76-85 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/2021.
4.	Applicant’s election without traverse of species for cancer in the reply filed on 4/8/2021 is acknowledged. Pursuant to Applicants request in the Reply of 4/8/2021, the species election does not apply the composition of elected claims for Group I nor of Groups II and IV.
5.	Claims 39-46, 48-64, 66, 73-75 and 86 are all the claims under examination.
6.	This Office Action is final.

Information Disclosure Statement
7.	The IDS of 8/23/2021 have been considered and entered. The initialed and dated 1449 form is attached.

Drawings
8.	The replacement drawing sheet was received on 8/23/2021.  The drawing is accepted by the Examiner.

Withdrawal of Objections
Specification
9.	The objection to the abstract of the disclosure because it contains the phrase “novel human CD3 antigen binding polypeptides” is withdrawn.  Applicants have amended the abstract to delete the term novel.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
10.	The rejection of Claims 39-66 66 and 73-75 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
a) The rejection of Claims 39-66 and 73-75 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements is withdrawn. Applicants have amended generic Claim 39 to clarify the multispecificity achieved by a second binding moiety targeting a TAA or TSA.

Claim Rejections - 35 USC § 112, fourth paragraph
11.	The rejection of Claims 43-44 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn. 
Applicants have amended both Claims 43-44 to recite that the frameworks are what have “at least 95% identity” for the corresponding sequences.

Claim Rejections - 35 USC § 112, first paragraph
Written Description
12.	The rejection of Claims 47-64 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and withdrawn for the pending claims. 
	Generic Claim 39 has been amended to clarify that two binding moieties are present in making up the multispecific antibody with each having different targeting aspects against different antigens. The dependent claims of canceled Claim 47 have been amended to properly depend from Claim 39.

Written Description
13.	The rejection of Claims 39-66 and 73-75 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and withdrawn for the pending claims. Applicants have amended generic Claim 39 to recite a specific structure comprising specific CDR sequences of the CD3 binding moiety together with a second binding moiety that has binding specificity fora TAA or TSA, i.e., a defined scope.

Rejections Maintained 
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	The rejection of Claims 
“b)” The rejection of Claims 39-66 and 73-75 for reciting that the first binding moiety has binding specificity for CD3 without defining the structure and/or genus/species origin of the CD3 is maintained. Applicants have clarified that the CD3 is human but not addressed the issue raised about the structural aspect. Here, the specification teaches in Example 3 generation of anti-human CD3δε antibodies. Amending the claims to recite “human CD3δε” could overcome the rejection.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	The provisional rejection of Claims 

16.	The provisional rejection of Claim 

Conclusion
17.	No claims are allowed.
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643